DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                       Information Disclosure Statement
	The information disclosure statements filed on 06/05/2020 and 11/23/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duan et al. (CN 109192874 A, hereinafter “Duan” ; However, its US equivalent PG Pub #2020/0203651 A1 has been used for the purpose of rejection)\.




In regards to claim 1, Duan discloses (Fig. 1) an organic electroluminescence device, comprising: a first electrode (2); a second electrode (6) on the first electrode (2); and an emission layer (4) between the first electrode (2) and the second electrode (6), and comprising a polycyclic compound represented by Formula 1, wherein the first electrode and the second electrode each independently comprise silver (Ag), magnesium (Mg), copper (Cu), aluminum (Al), platinum (Pt), palladium (Pd), gold (Au), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), lithium (Li), calcium (Ca), LiF/Ca, LiF/Al, molybdenum (Mo), titanium (T.sub.1), indium (In), tin (Sn), zinc (Zn), any compound thereof, any mixture thereof, or any oxide compound thereof (See, for example, Par [0035]); 

    PNG
    media_image1.png
    159
    266
    media_image1.png
    Greyscale

wherein in Formula 1, 
A1, A2, and A3 are each independently a substituted or unsubstituted hydrocarbon ring of 5 to 30 carbon atoms to form a ring, or a substituted or unsubstituted heterocycle of 2 to 30 carbon atoms to form a ring, 

Y1, Y2, and Y3 are each independently *—NRa—* , *—O—* , or *—S—* , and 
Ra is a hydrogen atom, a deuterium atom, a halogen atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms to form a ring, or a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms to form a ring.
(See, for example, Formula M-69 as annotated and included below: 

    PNG
    media_image2.png
    570
    671
    media_image2.png
    Greyscale


In regards to claim 11, Duan discloses a polycyclic compound represented by Formula 1: 

    PNG
    media_image3.png
    185
    256
    media_image3.png
    Greyscale

wherein in Formula 1, 
A1, A2, and A3 are each independently a substituted or unsubstituted hydrocarbon ring of 5 to 30 carbon atoms to form a ring, or a substituted or unsubstituted heterocycle of 2 to 30 carbon atoms to form a ring, 
X1, X2, and X3 are each independently a substituted or unsubstituted hydrocarbon ring of 5 to 30 carbon atoms to form a ring, or a substituted or unsubstituted heterocycle of 2 to 30 carbon atoms to form a ring, 
Y1, Y2, and Y3 are each independently *—NRa—* , *—O—* , or *—S—* , and 
Ra is a hydrogen atom, a deuterium atom, a halogen atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms to form a ring, or a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms to form a ring.
(See, for example, Formula M-69 as annotated and included below: 

    PNG
    media_image2.png
    570
    671
    media_image2.png
    Greyscale


In regards to claims 2 and 12, Duan discloses (See, for example, Fig. 1) A1, A2, and A3 are each independently an unsubstituted benzene ring, or a benzene ring substituted with at least one substituent, and the at least one substituent is a deuterium atom, a halogen atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms to form a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms to form a ring, or a substituted or unsubstituted amine group (See, for example, Formula M-69 as annotated and included above).
(See, for example, Formula M-69 as annotated and included above). 

In regards to claims 4 and 14, Duan discloses (See, for example, Fig. 1) the compound represented by Formula 1 is represented by Formula 2: 

    PNG
    media_image4.png
    268
    263
    media_image4.png
    Greyscale

wherein in Formula 2, R.sub.1 to R.sub.18 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms to form a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms to form a ring, or a substituted or unsubstituted amine group, and Y1, Y2, and Y3 are the same as defined in Formula 1 (See, for example, Formula M-69 as annotated and included above).

In regards to claims 5-6 and 15-16, Duan discloses (See, for example, Fig. 1) Y1, Y2, and Y3 are the same; and at least one selected from Y1, Y2, and Y3 is *—NRa—* , and the remainder is *—O—* or *—S—* (See, for example, Formula M-69 as annotated and included above).
.

In regards to claims 7 and 19, Duan discloses (see, for example, Fig. 1) the emission layer is to emit delayed fluorescence (the organic electroluminescence device includes an organic light emitting layer which includes a host material, a sensitizer material, and a resonance thermally activated delayed fluorescent material, See, for example, Abstract).
In regards to claim 8, Duan discloses (See, for example, Fig. 1) the emission layer comprises a host and a dopant, and the dopant comprises the polycyclic compound (See, for example, Pars [ 0006]- [0007], and [0057]).

In regards to claims 10 and 20, Duan discloses (See, for example, Fig. 1) the emission layer (4) comprises at least one selected from polycyclic compounds in Compound Group 1: compound formulae numbered 1-44 (See, for example, Formula M-69 as annotated 

In regards to claim 18, Duan discloses the lowest triplet excitation energy level (T.sub.1 level) of the polycyclic compound represented by Formula 1 is greater than about 2.6 eV (See, for example, Table 1; and also Par [0040]).

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duan.

In regards to claims 9 and 17, Duan discloses all limitations of claim 1 above but is silent about the emission layer is to emit light with a central wavelength of about 430 nm to about 470 nm.
	However, the use of similar thermally activated delayed fluorescence (TADF) would exhibit similar light emitting properties.  
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the emission layer is to emit light with a central wavelength of about 430 nm to about 470 nm because the use of similar thermally activated delayed fluorescence (TADF) would exhibit similar light emitting properties.  

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893